Case 1:19-cv-00195-WES-LDA Document 1 Filed 04/18/19 Page 1 of 10 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND


PHYLLIS WANAT, MONICA DOMINIQUE, and                 :
AMY PERRIER as personal representatives of the       :
Estate of GARY MILO,                                 :
                         Plaintiffs,                 :
        vs.                                          :       C.A. No.
                                                     :
3M COMPANY et al                                     :
                              Defendants.            :



                                   NOTICE OF REMOVAL

       Pursuant to Rule 9027 of the Federal Rules of Bankruptcy Procedure and 28 U.S.C.

§§ 1334 and 1452, Defendants Johnson & Johnson and Johnson & Johnson Consumer Inc.

(collectively, “J&J”) hereby remove the claims against J&J in the above-captioned matter (the

“State Court Talc Claims”) from Rhode Island Superior Court (the “State Court”) to this Court.1

The grounds for removal are set forth below:

                                        BACKGROUND

       1.      On February 13, 2019, Imerys Talc America, Inc., and two affiliates, Imerys Talc

Vermont, Inc., and Imerys Talc Canada, Inc. (collectively, the “Debtors”), filed a voluntary chapter

11 petition, commencing a reorganization case styled: In re: Imerys Talc America, Inc., et al., Case

No. 19-10289-LSS, in the United States Bankruptcy Court for the District of Delaware (the

“Chapter 11 Case”).

       2.      Since the Chapter 11 Case was commenced, the Debtors have remained as debtors

in possession under 11 U.S.C. § 1101 and have the rights, powers, and duties set out in 11

U.S.C. §§ 1107 and 1108.


1
  Without waiving any rights or defenses, J&J notes that the complaint misidentifies J&J as
“Johnson and Johnson Company.”
Case 1:19-cv-00195-WES-LDA Document 1 Filed 04/18/19 Page 2 of 10 PageID #: 2




       3.      At the time the Debtors commenced the Chapter 11 Case, the State Court Talc

Claims were pending in the State Court. The State Court Talc Claims are not proceeding before

the United States Tax Court and are not brought by a governmental unit to enforce its police or

regulatory powers.

       4.      Among others, J&J and one or more of the Debtors are named as co-defendants in

the above-captioned matter. The State Court Talc Claims are those brought against J&J.

       5.      The State Court Talc Claims against J&J center on allegations that exposure to the

Debtors’ talc caused the Plaintiffs’ injuries—specifically, mesothelioma. J&J disputes these

allegations.

       6.      The Complaint (attached as Exhibit A hereto) generally alleges that exposure to

asbestos, contained in the Debtors’ talc, through the habitual use of J&J cosmetic talcum powder

products, caused the Plaintiffs’ personal injury and/or wrongful death. J&J’s responsive pleading

is attached hereto as Exhibit B.

       7.      On April 18, 2019, J&J filed in the United States District Court for the District of

Delaware (the “District of Delaware”) a Motion to Fix Venue for Claims Related to Imerys’s

Bankruptcy Under 28 U.S.C. §§ 157(b)(5) and 1334(b) (the “Motion”). The Motion and supporting

papers are attached hereto as Exhibit C. The State Court Talc Claims are among those that J&J

seeks to consolidate in the District of Delaware.

       8.      Thousands of plaintiffs across the country allege similar personal injury and

wrongful death claims against J&J (the “Talc Claims”). As noted in the declaration supporting the

Debtors’ bankruptcy petition, the Debtors have historically been the exclusive supplier of cosmetic

talc to J&J. See Declaration of Alexandra Picard, Chief Financial Officer of the Debtors in Support

of Chapter 11 Petitions and First Day Pleadings (the “First Day Declaration”) ¶ 18 (attached as



                                                    2
Case 1:19-cv-00195-WES-LDA Document 1 Filed 04/18/19 Page 3 of 10 PageID #: 3




Exhibit 1 to the Declaration of John J. Nolan in Support of the Motion, found in Exhibit C).

Because the Debtors have historically been J&J’s sole supplier of cosmetic talc, the Debtors are

routinely named as a co-defendant in the actions in which the Talc Claims arise. Even where the

Debtors are not so named as co-defendants, however, the Talc Claims are related to the Debtors’

bankruptcy.

       9.      28 U.S.C. § 157(b)(5) provides as follows:

               The district court shall order that personal injury tort and wrongful
               death claims shall be tried in the district court in which the
               bankruptcy case is pending, or in the district court in the district in
               which the claim arose, as determined by the district court in which
               the bankruptcy case is pending.

       10.     The purpose of this section is to centralize the adjudication of claims, and the

express language of the statute confers authority on the District of Delaware to determine the

proper venue for trial of this civil action. See, e.g., A.H. Robins Co. v. Piccinin, 788 F.2d 994, 1011

(4th Cir. 1986) (affirming centralization of thousands of state and federal personal injury cases

against debtors and non-debtor co-defendants in the district court where a bankruptcy was pending,

finding “Section 157(b)(5) . . . expressly confers on the district court sitting in bankruptcy and

having jurisdiction of the bankruptcy proceedings the power to fix the venue of any tort case

against the debtor pending in other districts.”); Whittingham v. CLC of Laurel, LLC, No. 2:06cv11-

KS-MTP 2006 WL 2423104, at *1 (S.D. Miss. Aug. 22, 2006) (“[T]he ultimate venue of the trial

in the personal injury case should be determined by the District Court where the bankruptcy case

is pending.”); see also 1-3 Collier on Bankruptcy ¶ 3.06 (16th ed. 2019) (“Section 157(b)(5)

provides that the venue of the [personal injury tort and wrongful death] trial is to be determined

by the district court in which the title 11 case is pending. This unusual, perhaps unique, provision

empowers a court other than that in which the litigation is pending to decide where the trial is to




                                                    3
Case 1:19-cv-00195-WES-LDA Document 1 Filed 04/18/19 Page 4 of 10 PageID #: 4




take place. The court in which the title 11 case is pending has the options of trying the case itself

or directing that the trial occur in the district court for the district in which the claim arose.”).

        11.     Given the pendency of the Motion, J&J believes that this Court cannot and, in any

event, should not take any further action in this civil action until the District of Delaware has ruled

on the Motion. Because the District of Delaware has the ultimate power to determine venue of the

personal injury and wrongful death claims, the District of Delaware necessarily has authority to

consider any procedural motions filed in this civil action if the resolution of such motions might

have some bearing on the trial of the claims. See Calumet Nat’l Bank v. Levine, 179 B.R. 117, 120

(N.D. Ind. 1995) (“Under section 157(b)(5), the district court for the bankruptcy district has sole

authority for ultimately fixing venue for [personal injury tort/wrongful death] actions against

debtors.”). Accordingly, the appropriate course of action is to defer ruling on any motions,

including any motions seeking abstention or remand, because the District of Delaware must first

determine the venue in which this civil action should proceed.

        12.     J&J filed the Motion in pursuit of equitable and uniform outcomes on threshold

issues for the Debtors’ creditors, the thousands of plaintiffs prosecuting similar claims and actions

across the country, the Debtors themselves, and J&J, and in the interest of efficiency and

preservation of judicial resources.

        13.     In deciding the Motion, J&J expects that the District of Delaware will address—on

a global scale, for all of the Talc Claims—the following issues: (i) federal subject matter

jurisdiction under 28 U.S.C. § 1334(b), (ii) abstention under 28 U.S.C. § 1334(c), (iii) equitable

considerations, if any, favoring remand under 28 U.S.C. § 1452(b), and (iv) the propriety of the

removal of the State Court Talc Claims under 28 U.S.C. § 1452(a).




                                                     4
Case 1:19-cv-00195-WES-LDA Document 1 Filed 04/18/19 Page 5 of 10 PageID #: 5




       14.     Further, as noted in the Memorandum of Law in Support of Johnson & Johnson’s

and Johnson & Johnson Consumer Inc.’s Motion to Fix Venue for Claims Related to Imerys’s

Bankruptcy Under 28 U.S.C. §§ 157(b)(5) and 1334(b) (the “Memorandum of Law”) the District

of Delaware may exercise its powers under 28 U.S.C. § 157(b)(5) to fix venue for the State Court

Talc Claims even if this Court remands the State Court Talc Claims back to the State Court. See

Ex. C, Memorandum of Law § IV.

       15.     Therefore, in the interests of comity, efficiency, and achieving uniform outcomes

by coordinated judicial proceedings, J&J respectfully requests that this Court await the District of

Delaware’s forthcoming decision on the Motion before issuing a ruling on any future motion to

remand filed by the Plaintiffs in this matter. See Calumet, 179 B.R. at 121 (“[A] purpose behind

section 157(b)(5) is making it possible for a single forum to oversee the many claims and

proceedings that might arise in or affect a bankruptcy case.”). In cases involving transfer and

remand motions, courts have held that the “transferee” court under section 157(b)(5) is the proper

forum to decide the remand motion. See Whittingham, 2006 WL 2423104, at *1 (“Plaintiff has

filed a Motion for Remand and Request for this Court to abstain. This issue needs to be considered

as a part of the big picture. The District Court in Georgia [with jurisdiction over the bankruptcy]

should consider this issue.”); see also Calumet, 179 B.R. at 123 (court stayed all proceedings while

debtor-defendant pursued section 157(b)(5) motion and deferred ruling on pending motions

because “whichever court ultimately takes the case should be the one that rules on the remaining

argument”); cf. Jackson ex rel. Jackson v. Johnson & Johnson, Inc., No. 01-2113 DA, 2001 WL

34048067, at *6 (W.D. Tenn. April 3, 2001) (holding that transferee court in multidistrict litigation

is “a proper authority to decide the remand motion” and “[t]he general rule is for federal courts to




                                                   5
Case 1:19-cv-00195-WES-LDA Document 1 Filed 04/18/19 Page 6 of 10 PageID #: 6




defer ruling on pending motions to remand in [multidistrict litigation]” until after the case is

transferred).

                                  GROUNDS FOR REMOVAL

       16.      A party “may remove any claim or cause of action in a civil action . . . to the district

court for the district where such civil action is pending, if such district court has jurisdiction of

such claim or cause of action under section 1334 of this title.” 28 U.S.C. § 1452(a).

       17.      District courts have original jurisdiction to hear all civil proceedings that are,

among other things, “related to cases under title 11.” 28 U.S.C. § 1334(b).

       18.      Because J&J has filed the Motion in the District of Delaware, J&J primarily looks

to the Third Circuit’s interpretation of related-to jurisdiction. A related-to case represents “the

broadest of the potential paths to bankruptcy jurisdiction.” In re Resorts Int’l, Inc., 372 F.3d 154,

163 (3d Cir. 2004). Although such a case does not invoke a substantive right under the Bankruptcy

Code, it is one that “could conceivably have an effect on the estate being administered in

bankruptcy.” Pacor, Inc. v. Higgins, 743 F.2d 984, 994 (3d Cir.1984), overruled on other grounds

by Things Remembered, Inc. v. Petrarca, 516 U.S. 124, 129 (1995). “A key word in this test is

‘conceivable.’ Certainty, or even likelihood, is not a requirement.” In re Marcus Hook Dev. Park,

Inc., 943 F.2d 261, 267 (3d Cir. 1991). As clarified by later Third Circuit decisions, Pacor’s

“conceivable effect” test asks “whether the allegedly related lawsuit would affect the bankruptcy

without the intervention of yet another lawsuit.” In re W.R. Grace & Co., 591 F.3d 164, 172 (3d

Cir. 2009) (quoting In re Combustion Eng’g, Inc., 391 F.3d 190, 227 (3d Cir. 2004), as amended

(Feb. 23, 2005)).

       19.      In any event, every other U.S. Circuit Court of Appeals has adopted or closely

followed the standard for related-to jurisdiction as articulated by the Third Circuit in Pacor. See



                                                    6
Case 1:19-cv-00195-WES-LDA Document 1 Filed 04/18/19 Page 7 of 10 PageID #: 7




In re Dow Corning Corp., 86 F.3d 482, 489 (6th Cir. 1996); In re Cuyahoga Equip. Corp., 980

F.2d 110, 114 (2d Cir. 1992); In re G.S.F. Corp., 938 F.2d 1467, 1475 (1st Cir.1991); In re

Gardner, 913 F.2d 1515, 1518 (10th Cir.1990); In re Lemco Gypsum, Inc., 910 F.2d 784, 788 and

n. 19 (11th Cir.1990); In re Fietz, 852 F.2d 455, 457 (9th Cir.1988); In re Wood, 825 F.2d 90, 93

(5th Cir.1987); In re Dogpatch, U.S.A., Inc., 810 F.2d 782, 786 (8th Cir.1987); A.H. Robins Co. v.

Piccinin, 788 F.2d 994, 1002 n.11 (4th Cir. 1986); cf. Matter of FedPak Sys., Inc., 80 F.3d 207,

213–14 (7th Cir. 1996) (“Our precedents hold that [a] case is ‘related’ to a bankruptcy when the

dispute ‘affects the amount of property for distribution [i.e., the debtor’s estate] or the allocation

of property among creditors.”) (internal quotation marks omitted).

       20.     As more fully described in the Memorandum of Law, there are three bases for

exercising related-to jurisdiction over the State Court Talc Claims. First, through a series of supply

agreements, certain contractual rights and obligations between the Debtors and J&J arose upon the

filing of the Complaint asserting the State Court Talc Claims. See Ex. C, Memorandum of Law

§ II.A. Second, the Debtors have demanded coverage under certain insurance policies available to

J&J. The Debtors’ First Day Declaration also claims “[o]ne or more of the Debtors also have rights

to the proceeds of insurance policies issued to J&J and its subsidiaries.” Ex. C, Nolan Declaration,

Ex. 1, First Day Declaration ¶ 28. Additionally, the Debtors were contractually obligated to obtain

and maintain insurance naming J&J as an additional insured. See Ex. C, Memorandum of Law

§ II.B. Finally, each bottle of J&J cosmetic talcum powder purchased by the Plaintiffs contained

the Debtors’ talc. There exists an identity of interest between the Debtors and J&J such that the

State Court Talc Claims are, in essence, claims against the Debtors. See Ex. C, Memorandum of

Law § II.C.




                                                   7
Case 1:19-cv-00195-WES-LDA Document 1 Filed 04/18/19 Page 8 of 10 PageID #: 8




       21.     Accordingly, removal of the State Court Talc Claims is proper under 28 U.S.C.

§ 1452(a).

              THE REMOVAL PREREQUISITES HAVE BEEN SATISFIED

       22.     Removal of the State Court Talc Claims is authorized by 28 U.S.C. §§ 1334 and

1452. Removal is being accomplished in accordance with Rule 9027 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and the local rules of this Court (the “Local

Rules”).

       23.     The State Court is located in the district of this Court. Venue is proper under

Bankruptcy Rule 9027(a)(1).

       24.     Bankruptcy Rule 9027(a)(1) requires that this Notice of Removal “contain a

statement that upon removal of the claim or cause of action the party filing the notice does or does

not consent to entry of final order or judgment by the bankruptcy court.” J&J states that it does not

consent to the entry of final orders or judgments by the Bankruptcy Court if it is determined that

the Bankruptcy Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution. Rather, through the Motion, J&J

requests that the District of Delaware fix venue for the State Court Talc Claims in the District of

Delaware.

       25.     Bankruptcy Rule 9027(a)(1) further requires that this Notice of Removal “be

accompanied by a copy of all process and pleadings.” The local rules of this Court, however,

provide additional time for J&J to ensure that the full state court record of the above-captioned

proceeding is filed with the clerk of this Court. See Local Rule 81 of the Local Rules of the United

States District Court for the District of Rhode Island. The Complaint asserting the State Court

Talc Claims is attached hereto as Exhibit A. J&J’s responsive pleading is attached hereto as



                                                   8
Case 1:19-cv-00195-WES-LDA Document 1 Filed 04/18/19 Page 9 of 10 PageID #: 9




Exhibit B. A snapshot of the electronic docket is attached hereto as Exhibit D. If necessary, J&J

will make available to this Court any state court pleadings the Court may require. But J&J

respectfully requests that this Court extend the deadline to transmit the full State Court record until

the District of Delaware issues a decision on the Motion. Cf. A.H. Robins Co., 788 F.2d at 1016

n.18 (“Until the [venue-fixing] order is made final with regard to a particular case, a case should

not be physically transferred. Thus, no filing fee shall be paid under Rule 9027 or expenditures

accompany photocopying, freight, etc. be made. Only after the order is final shall the expense of

transfer be necessary.”).

       26.     This Notice of Removal is being filed within ninety (90) days of the order for relief

in the Chapter 11 Case. No order has been entered in the Chapter 11 Case with respect to the Civil

Action terminating the automatic stay under 11 U.S.C. § 362. This Notice of Removal is timely

under Rule 9027(a)(2) of the Federal Rules of Bankruptcy Procedure.

       27.     In accordance with Bankruptcy Rule 9027(b), J&J will promptly serve written

notice of this removal to the above-captioned Plaintiffs’ counsel of record.

       28.     All parties to the State Court Talc Claims pending in the State Court are HEREBY

NOTIFIED that removal of the State Court Talc Claims will be effected upon the filing of a copy

of this Notice of Removal with the Clerk of the State Court pursuant to Bankruptcy Rule 9027(c).

And “the parties shall proceed no further in that court unless and until the claim or cause of action

is remanded.” Bankruptcy Rule 9027(c).

       29.     No admission of law, fact, or liability is intended by this Notice of Removal. Nor

does this Notice of Removal waive any defenses available to J&J.




                                                    9
Case 1:19-cv-00195-WES-LDA Document 1 Filed 04/18/19 Page 10 of 10 PageID #: 10




         30.    If any question is raised as to the propriety of the removal of the State Court Talc

 Claims, J&J requests the opportunity to present a brief and oral argument in support of removal,

 but would prefer that this Court await the District of Delaware’s decision on the Motion.


 Dated: April 18, 2019

                                              Respectfully submitted,

                                              JOHNSON & JOHNSON and
                                              JOHNSON & JOHNSON CONSUMER INC.
                                              By their Attorneys,


                                              /s/ James R. Oswald
                                              Mark O. Denehy (#3492)
                                              mdenehy@apslaw.com
                                              James R. Oswald (#5727)
                                              joswald@apslaw.com
                                              Adler Pollock & Sheehan P.C.
                                              One Citizens Plaza, 8th Floor
                                              Providence, RI 02903-1345
                                              Tel: (401) 274-7200
                                              Fax: (401) 351-4607




                                                  10

 121009.v1
